Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 02/22/2022. Claims 1, 2, and 4-17 are pending for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 8-11, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Altun (EP 2944479 A1, with English Machine Translation) in view of De Monte et al. (US 2013/0048167 A1), Kishizoe (US 2015/0158344 A1) and Tawara (JP 2000-016010 A).
Regarding claim 1, Altun teaches a pneumatic tire (Para. [0014]), comprising a carcass layer (Fig. 1, Ref. Num. 3), a belt layer disposed outward of the carcass layer in a tire radial direction (Fig. 1, Ref. Num. 2) a tread rubber disposed outward of the belt layer in a tire radial direction (Fig. 1, Ref. Num. 1), and a plurality of main grooves (Fig. 1, Four grooves shown) and a plurality of blocks defined by the plurality of main grooves formed in a tread surface (Fig. 1, land portion between main grooves) , wherein the tread rubber comprises a cap tread forming the tread surface (Fig. 1, Ref. Num. 9), an undertread disposed in a layer below the cap tread (Fig. 1, Ref. Num. 10).  Altun also shows that in the intermediate land areas (land area between the center land area and the shoulder land area), the depth decreases from approximately d2 to d1 from the inside to the outside of the land area (Fig. 1). However, Altun does not teach an earthing tread layer exposed on a road contact surface and being in contact with the belt layer with a thickened portion of the undertread between the earthing tread and the edge of the block.
In an analogous art, De Monte teaches a tire with an earthing tread layer (Fig. 2, Ref. Num. 13) that is in contact with the belt layer (Fig. 2, Ref. Num. 13), has extension portions located in the center of every land area that are exposed on the road contact surface (Fig. 2, Ref. Num. 14), and has a volume resistivity of less than 1 X107 Ω*cm (Para. [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Altun with De Monte to add an earthing tread layer that is in contact with the road surface in every land line and has a volume resistivity of less than 1 X107 Ω*cm. This modification will allow for the discharge of static charges from the tire while operating (De Monte, Para. [0023]) and improve the braking and grip performance (Para. [0048]). Due to the extension portions of the earthing tread being placed in the middle of the intermediate land lines of Altun, a thickened portion will exist between the earthing tread and the outside edge of the block where the gauge of the undertread will gradually increase towards the block edge. However, modified Altun does not teach the modulus at 300% elongation of the varying tread layers.
In an analogous art, Kishizoe teaches that the cap tread (Fig. 3, Ref. Num. 151) is formed by compounding not less than 65 parts by weight of silica and not more than 30 parts by weight of carbon black in 100 parts by weight of a rubber base and that the volume resistivity is not less than 1 X1010 Ω*cm (Para. [0043], [0044]). Kishizoe also teaches that the earthing tread (Fig. 3, Ref. Num. 5) is formed with a volume resistivity of not more than 1 X106 Ω*cm and by compounding not less than 40 parts by weight of carbon black in 100 parts by weight of a diene rubber base material (Para. [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Altun and De Monte with Kishizoe to make the cap tread and the earthing tread out of the specific composition of carbon black and silica and to each have the specific volume resistivity. This modification will improve conductivity in the earthing tread (Kishizoe; Para. [0030]) and make the cap tread insulating (Kishizoe; Para. [0043]). Although the modified Altun does not explicitly teach the specific ranges of modulus at 300% for the cap tread and the earthing tread, when the treads are made from the same compositions as disclosed in the instant specification (Page 9, Lines 1-11; Page 11, Lines 18-27) it would be obvious that they would have the same modulus properties as recited in claim 1. See MPEP 2112.01. However, the modified Altun does not teach the modulus at 300% for the undertread.
In another analogous art, Tawara teaches a tire with a cap layer (Fig. 4, Ref. Num. 11), an undertread (Fig. 4, Ref. Num. 10a), and an earthing tread (Fig. 4, Ref. Num. 10b) where the earthing tread and the undertread are made from the same material (Para. [0027]) that is conductive and has greater than 25 parts by weight of carbon black per 100 parts of rubber base (Para. [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Altun, De Monte, and Kishizoe with Tawara in order to make the undertread and the earthing tread out of the same rubber material. This modification will increase the abrasion resistance and decrease the heat generation (Tawara; Para. [0036]). Although the modified Altun does not explicitly teach the specific ranges of modulus at 300% for the undertread, when the tread is made from the same composition as the earthing tread as disclosed in Kishizoe (Para. [0030]) it will have the same composition as disclosed in the specification (Page 10, Lines 16-19) it would be obvious that it would have the same modulus property as recited in claim 1, as well as the same modulus property of the earthing tread. See MPEP 2112.01. Altun in view of De Monte, Kishizoe, and Tawara does not explicitly teach that the earthing tread has a modulus that is 5 Mpa or more larger than the cap tread; however, since as previously set forth, Altun in view of De Monte, Kishizoe, and Tawara teaches compositions that will result in the modulus of the cap and earthing tread as required by claim 1, the ranges overlap in a way that will have the modulus of the earthing tread be 5 or more Mpa larger than the modulus of the cap tread which creates a prima facie case of obviousness. See MPEP 2144.05.
Regarding claim 2, Altun in view of De Monte, Kishizoe, and Tawara does not explicitly teach the R values of the cap and the undertread; however, since the compositions as disclosed in claim 1 are the same as the ones disclosed in the instant specification (Page 10, Lines 16-19; Page 11, Lines 18-27) it would be reasonably expected that they would have the same physical properties. See MPEP 2112.01. Altun in view of De Monte, Kishizoe, and Tawara also teaches that the undertread has a higher carbon black amount (Kishizoe; Para. [0030], [0043], [0044]), which would be obvious to someone of ordinary skill in the art that the undertread would have a larger R value with the same type of carbon black. 
Regarding claim 4, Altun in view of De Monte, Kishizoe, and Tawara does not explicitly teach the hardness values of the cap and the earthing tread; however, since the compositions as disclosed in claim 1 are the same as the ones disclosed in the instant specification (Page 10, Lines 16-19; Page 11, Lines 18-27) it would be reasonably expected that they would have the same physical properties. See MPEP 2112.01. It also would have been obvious to one of ordinary skill in the art that since the earthing tread has the higher modulus, it would also have a larger hardness.
Regarding claim 5, modified Altun doesn’t explicitly teach that the relationship of W2/W1 ≥ 0.60. However, due to the steep decline at the edge of the undertread, the width of the undertread that is beyond a line at 20% of the main groove depth is about equivalent to the width of the top, inclined portion of the undertread for the intermediate land area as shown in Figure 1. Since figure 1 shows that the undertread extends almost to the edge of the block, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the projection width of the undertread and the width of the block follow the relationship 0.60 ≤ W2/W1.
Regarding claim 8, modified Altun doesn’t explicitly teach that the relationship of H2/H0 ≥ 0.20. However, Figure 1 clearly shows that the lowest gauge of the undertread between the edge of the block and the earthing tread is greater than 50% from the bottom of the groove. Due to this, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the groove depth and the distance between the groove bottom and minimum gauge of the undertread at point P2 follow the relationship 0.20 ≤ H2/H0.
Regarding claim 9, modified Altun doesn’t explicitly teach the relationship 0.5 mm ≤ Ga1 – Ga2 ≤ 3.0 mm. In the intermediate land area, Figure 1 shows that the depth of the cap tread decreases from D2 to D1 across the land area. Altun also teaches that D2 is 5.0 to 7.0 mm and D1 is 1.2 mm to 2.2 mm (Para. [0016]). That means that the gauge of the cap tread decreases by an amount between 2.8 mm and 5.8 mm, which is the same as the difference in gauge of the undertread across the block. Due to the earthing tread being in the middle of the block and the linear increase in the undertread gauge, from the edge of the earthing tread to the maximum portion of the thickened portion, the gauge of the undertread will increase from 1.4 mm to 2.9 mm, which is Ga1 – Ga2. Even though Altun doesn’t teach the range of Ga1 –Ga2 required by the instant claims, Altun teaches a range that overlaps with the required range which absent any additional information, creates a prima facie case of obviousness. See MPEP 2144.05.
Regarding claim 10, Modified Altun teaches that the earthing tread is centered in the portion of the block (De Monte, Fig. 3, Ref. Num. 14). Combining this with the fact that the width of the earthing tread is a small percentage of the total width, the width W3 would satisfy the relationship 0.20 ≤ W3/W1.
Regarding claim 11, Modified Altun teaches that the maximum gauge of the undertread (Altun; Fig. 1, Ref. Num. 10) is located at a point very close to the block ground contact edge but not at it. With this teaching of the maximum gauge of the undertread being located close to the block ground contact edge, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the maximum gauge and block width satisfy the relationship 0.02 ≤ D1/W3 ≤ 0.15.
Regarding claim 13, Altun in view of De Monte does not teach that the widths of the earthing tread follow the relationship We1 < We2.
In an analogous art, Kishizoe teaches that a width of the earthing tread is smaller at the tread surface (Kishizoe; Fig. 3, Ref. Num. W1) than it is at a contact point with the belt layer (Fig. 3, Ref. Num. W2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Altun and De Monte with Kishizoe in order to have the width of the earthing tread be greater on the tread surface than at the contact point with the belt layer. This modification will appropriately secure conductivity of the earthing tread from belt layer to the road surface (Kishizoe; Para. [0035]). 
Regarding claim 16, Altun teaches a pneumatic tire (Para. [0014]), comprising a carcass layer (Fig. 1, Ref. Num. 3), a belt layer disposed outward of the carcass layer in a tire radial direction (Fig. 1, Ref. Num. 2) a tread rubber disposed outward of the belt layer in a tire radial direction (Fig. 1, Ref. Num. 1), and a plurality of main grooves (Fig. 1, Four grooves shown) and a plurality of blocks defined by the plurality of main grooves formed in a tread surface (Fig. 1, land portion between main grooves) , wherein the tread rubber comprises a cap tread forming the tread surface (Fig. 1, Ref. Num. 9), an undertread disposed in a layer below the cap tread (Fig. 1, Ref. Num. 10).  Altun also shows that in the intermediate land areas (land area between the center land area and the shoulder land area), the depth decreases from approximately d2 to d1 from the inside to the outside of the land area (Fig. 1). However, Altun does not teach an earthing tread layer exposed on a road contact surface and being in contact with the belt layer with a thickened portion of the undertread between the earthing tread and the edge of the block.
In an analogous art, De Monte teaches a tire with an earthing tread layer (Fig. 2, Ref. Num. 13) that is in contact with the belt layer (Fig. 2, Ref. Num. 13), has extension portions located in the center of every land area that are exposed on the road contact surface (Fig. 2, Ref. Num. 14), and has a volume resistivity of less than 1 X107 Ω*cm (Para. [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Altun with De Monte to add an earthing tread layer that is in contact with the road surface in every land line and has a volume resistivity of less than 1 X107 Ω*cm. This modification will allow for the discharge of static charges from the tire while operating (De Monte, Para. [0023]) and improve the braking and grip performance (Para. [0048]). Due to the extension portions of the earthing tread being placed in the middle of the intermediate land lines of Altun, a thickened portion will exist between the earthing tread and the outside edge of the block where the gauge of the undertread will gradually increase towards the block edge. However, modified Altun does not teach the modulus at 300% elongation of the varying tread layers.
In an analogous art, Kishizoe teaches that the cap tread (Fig. 3, Ref. Num. 151) is formed by compounding not less than 65 parts by weight of silica and not more than 30 parts by weight of carbon black in 100 parts by weight of a rubber base and that the volume resistivity is not less than 1 X1010 Ω*cm (Para. [0043], [0044]). Kishizoe also teaches that the earthing tread (Fig. 3, Ref. Num. 5) is formed with a volume resistivity of not more than 1 X106 Ω*cm and by compounding not less than 40 parts by weight of carbon black in 100 parts by weight of a diene rubber base material (Para. [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Altun and De Monte with Kishizoe to make the cap tread and the earthing tread out of the specific composition of carbon black and silica and to each have the specific volume resistivity. This modification will improve conductivity in the earthing tread (Kishizoe; Para. [0030]) and make the cap tread insulating (Kishizoe; Para. [0043]). Although the modified Altun does not explicitly teach the specific ranges of modulus at 300% for the cap tread and the earthing tread, when the treads are made from the same compositions as disclosed in the instant specification (Page 9, Lines 1-11; Page 11, Lines 18-27) it would be obvious that they would have the same modulus properties as recited in claim 1. See MPEP 2112.01. However, the modified Altun does not teach the modulus at 300% for the undertread.
In another analogous art, Tawara teaches a tire with a cap layer (Fig. 4, Ref. Num. 11), an undertread (Fig. 4, Ref. Num. 10a), and an earthing tread (Fig. 4, Ref. Num. 10b) where the earthing tread and the undertread are made from the same material (Para. [0027]) that is conductive and has greater than 25 parts by weight of carbon black per 100 parts of rubber base (Para. [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Altun, De Monte, and Kishizoe with Tawara in order to make the undertread and the earthing tread out of the same rubber material. This modification will increase the abrasion resistance and decrease the heat generation (Tawara; Para. [0036]). Although the modified Altun does not explicitly teach the specific ranges of modulus at 300% for the undertread, when the tread is made from the same composition as the earthing tread as disclosed in Kishizoe (Para. [0030]) it will have the same composition as disclosed in the specification (Page 10, Lines 16-19) it would be obvious that it would have the same modulus property as recited in claim 1, as well as the same modulus property of the earthing tread. See MPEP 2112.01. Altun in view of De Monte, Kishizoe, and Tawara does not explicitly teach the hardness values of the cap and the earthing tread; however, since the compositions as disclosed in claim 1 are the same as the ones disclosed in the instant specification (Page 10, Lines 16-19; Page 11, Lines 18-27) it would be reasonably expected that they would have the same physical properties. See MPEP 2112.01. It also would have been obvious to one of ordinary skill in the art that since the earthing tread has the higher modulus, it would also have a larger hardness.
Regarding claim 17, Altun teaches a pneumatic tire (Para. [0014]), comprising a carcass layer (Fig. 1, Ref. Num. 3), a belt layer disposed outward of the carcass layer in a tire radial direction (Fig. 1, Ref. Num. 2) a tread rubber disposed outward of the belt layer in a tire radial direction (Fig. 1, Ref. Num. 1), and a plurality of main grooves (Fig. 1, Four grooves shown) and a plurality of blocks defined by the plurality of main grooves formed in a tread surface (Fig. 1, land portion between main grooves) , wherein the tread rubber comprises a cap tread forming the tread surface (Fig. 1, Ref. Num. 9), an undertread disposed in a layer below the cap tread (Fig. 1, Ref. Num. 10).  Altun also shows that in the intermediate land areas (land area between the center land area and the shoulder land area), the depth decreases from approximately d2 to d1 from the inside to the outside of the land area (Fig. 1). However, Altun does not teach an earthing tread layer exposed on a road contact surface and being in contact with the belt layer with a thickened portion of the undertread between the earthing tread and the edge of the block.
In an analogous art, De Monte teaches a tire with an earthing tread layer (Fig. 2, Ref. Num. 13) that is in contact with the belt layer (Fig. 2, Ref. Num. 13), has extension portions located in the center of every land area that are exposed on the road contact surface (Fig. 2, Ref. Num. 14), and has a volume resistivity of less than 1 X107 Ω*cm (Para. [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Altun with De Monte to add an earthing tread layer that is in contact with the road surface in every land line and has a volume resistivity of less than 1 X107 Ω*cm. This modification will allow for the discharge of static charges from the tire while operating (De Monte, Para. [0023]) and improve the braking and grip performance (Para. [0048]). Due to the extension portions of the earthing tread being placed in the middle of the intermediate land lines of Altun, a thickened portion will exist between the earthing tread and the outside edge of the block where the gauge of the undertread will gradually increase towards the block edge. However, modified Altun does not teach the modulus at 300% elongation of the varying tread layers.
In an analogous art, Kishizoe teaches that the cap tread (Fig. 3, Ref. Num. 151) is formed by compounding not less than 65 parts by weight of silica and not more than 30 parts by weight of carbon black in 100 parts by weight of a rubber base and that the volume resistivity is not less than 1 X1010 Ω*cm (Para. [0043], [0044]). Kishizoe also teaches that the earthing tread (Fig. 3, Ref. Num. 5) is formed with a volume resistivity of not more than 1 X106 Ω*cm and by compounding not less than 40 parts by weight of carbon black in 100 parts by weight of a diene rubber base material (Para. [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Altun and De Monte with Kishizoe to make the cap tread and the earthing tread out of the specific composition of carbon black and silica and to each have the specific volume resistivity. This modification will improve conductivity in the earthing tread (Kishizoe; Para. [0030]) and make the cap tread insulating (Kishizoe; Para. [0043]). Although the modified Altun does not explicitly teach the specific ranges of modulus at 300% for the cap tread and the earthing tread, when the treads are made from the same compositions as disclosed in the instant specification (Page 9, Lines 1-11; Page 11, Lines 18-27) it would be obvious that they would have the same modulus properties as recited in claim 1. See MPEP 2112.01. However, the modified Altun does not teach the modulus at 300% for the undertread.
In another analogous art, Tawara teaches a tire with a cap layer (Fig. 4, Ref. Num. 11), an undertread (Fig. 4, Ref. Num. 10a), and an earthing tread (Fig. 4, Ref. Num. 10b) where the earthing tread and the undertread are made from the same material (Para. [0027]) that is conductive and has greater than 25 parts by weight of carbon black per 100 parts of rubber base (Para. [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Altun, De Monte, and Kishizoe with Tawara in order to make the undertread and the earthing tread out of the same rubber material. This modification will increase the abrasion resistance and decrease the heat generation (Tawara; Para. [0036]). Although the modified Altun does not explicitly teach the specific ranges of modulus at 300% for the undertread, when the tread is made from the same composition as the earthing tread as disclosed in Kishizoe (Para. [0030]) it will have the same composition as disclosed in the specification (Page 10, Lines 16-19) it would be obvious that it would have the same modulus property as recited in claim 1, as well as the same modulus property of the earthing tread. See MPEP 2112.01.
Modified Altun also teaches that the earthing tread is centered in the portion of the block (De Monte, Fig. 3, Ref. Num. 14). Combining this with the fact that the width of the earthing tread is a small percentage of the total width, the width W3 would satisfy the relationship 0.20 ≤ W3/W1.
Finally, Modified Altun teaches that the maximum gauge of the undertread (Altun; Fig. 1, Ref. Num. 10) is located at a point very close to the block ground contact edge but not at it. With this teaching of the maximum gauge of the undertread being located close to the block ground contact edge, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the maximum gauge and block width satisfy the relationship 0.02 ≤ D1/W3 ≤ 0.15.
Claims 1, 2, 4, 6, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tawara009 (JP 2003-104009 A, with English Machine Translation) in view of De Monte et al. (US 2013/0048167 A1), Kishizoe (US 2015/0158344 A1) and Tawara (JP 2000-016010 A).
Regarding claim 1, Tawara009 teaches a pneumatic tire (Para. [0001]), comprising a carcass layer (Fig. 1, Ref. Num. 6), a belt layer disposed outward of the carcass layer in a tire radial direction (Fig. 1, Ref. Num. 7) a tread rubber disposed outward of the belt layer in a tire radial direction (Fig. 1, Ref. Num. 2), and a plurality of main grooves (Fig. 1, Ref. Num. 10) and a plurality of blocks defined by the plurality of main grooves formed in a tread surface (Fig. 1, Ref. Num. 12) , wherein the tread rubber comprises a cap tread forming the tread surface (Fig. 1, Ref. Num. 16), an undertread disposed in a layer below the cap tread (Fig. 1, Ref. Num. 17).  Tawara009 also shows thickened portions (Fig. 3, Ref. Num. 19) in the undertread layer.  However, Tawara009 does not teach an earthing tread layer exposed on a road contact surface and being in contact with the belt layer with a thickened portion of the undertread between the earthing tread and the edge of the block.
In an analogous art, De Monte teaches a tire with an earthing tread layer (Fig. 2, Ref. Num. 13) that is in contact with the belt layer (Fig. 2, Ref. Num. 13), has extension portions located in the center of every land area that are exposed on the road contact surface (Fig. 2, Ref. Num. 14), and has a volume resistivity of less than 1 X107 Ω*cm (Para. [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tawara009 with De Monte to add an earthing tread layer that is in contact with the road surface in every land line and has a volume resistivity of less than 1 X107 Ω*cm. This modification will allow for the discharge of static charges from the tire while operating (De Monte, Para. [0023]) and improve the braking and grip performance (Para. [0048]). Due to the extension portions of the earthing tread being placed in the middle of the intermediate land lines of Tawara009, a thickened portion will exist between the earthing tread and the outside edge of the block where the gauge of the undertread will gradually increase towards the block edge. However, modified Tawara009 does not teach the modulus at 300% elongation of the varying tread layers.
In an analogous art, Kishizoe teaches that the cap tread (Fig. 3, Ref. Num. 151) is formed by compounding not less than 65 parts by weight of silica and not more than 30 parts by weight of carbon black in 100 parts by weight of a rubber base and that the volume resistivity is not less than 1 X1010 Ω*cm (Para. [0043], [0044]). Kishizoe also teaches that the earthing tread (Fig. 3, Ref. Num. 5) is formed with a volume resistivity of not more than 1 X106 Ω*cm and by compounding not less than 40 parts by weight of carbon black in 100 parts by weight of a diene rubber base material (Para. [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tawara009 and De Monte with Kishizoe to make the cap tread and the earthing tread out of the specific composition of carbon black and silica and to each have the specific volume resistivity. This modification will improve conductivity in the earthing tread (Kishizoe; Para. [0030]) and make the cap tread insulating (Kishizoe; Para. [0043]). Although the modified Tawara009 does not explicitly teach the specific ranges of modulus at 300% for the cap tread and the earthing tread, when the treads are made from the same compositions as disclosed in the instant specification (Page 9, Lines 1-11; Page 11, Lines 18-27) it would be obvious that they would have the same modulus properties as recited in claim 1. See MPEP 2112.01. However, the modified Tawara009 does not teach the modulus at 300% for the undertread.
In another analogous art, Tawara teaches a tire with a cap layer (Fig. 4, Ref. Num. 11), an undertread (Fig. 4, Ref. Num. 10a), and an earthing tread (Fig. 4, Ref. Num. 10b) where the earthing tread and the undertread are made from the same material (Para. [0027]) that is conductive and has greater than 25 parts by weight of carbon black per 100 parts of rubber base (Para. [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tawara009, De Monte, and Kishizoe with Tawara in order to make the undertread and the earthing tread out of the same rubber material. This modification will increase the abrasion resistance and decrease the heat generation (Tawara; Para. [0036]). Although the modified Tawara009 does not explicitly teach the specific ranges of modulus at 300% for the undertread, when the tread is made from the same composition as the earthing tread as disclosed in Kishizoe (Para. [0030]) it will have the same composition as disclosed in the specification (Page 10, Lines 16-19) it would be obvious that it would have the same modulus property as recited in claim 1, as well as the same modulus property of the earthing tread. See MPEP 2112.01. Tawara009 in view of De Monte, Kishizoe, and Tawara does not explicitly teach that the earthing tread has a modulus that is 5 Mpa or more larger than the cap tread; however, since as previously set forth, Tawara009 in view of De Monte, Kishizoe, and Tawara teaches compositions that will result in the modulus of the cap and earthing tread as required by claim 1, the ranges overlap in a way that will have the modulus of the earthing tread be 5 or more Mpa larger than the modulus of the cap tread which creates a prima facie case of obviousness. See MPEP 2144.05.
Regarding claim 2, Tawara009 in view of De Monte, Kishizoe, and Tawara does not explicitly teach the R values of the cap and the undertread; however, since the compositions as disclosed in claim 1 are the same as the ones disclosed in the instant specification (Page 10, Lines 16-19; Page 11, Lines 18-27) it would be reasonably expected that they would have the same physical properties. See MPEP 2112.01. Tawara009 in view of De Monte, Kishizoe, and Tawara also teaches that the undertread has a higher carbon black amount (Kishizoe; Para. [0030], [0043], [0044]), which would be obvious to someone of ordinary skill in the art that the undertread would have a larger R value with the same type of carbon black. 
Regarding claim 4, Tawara009 in view of De Monte, Kishizoe, and Tawara does not explicitly teach the hardness values of the cap and the earthing tread; however, since the compositions as disclosed in claim 1 are the same as the ones disclosed in the instant specification (Page 10, Lines 16-19; Page 11, Lines 18-27) it would be reasonably expected that they would have the same physical properties. See MPEP 2112.01. It also would have been obvious to one of ordinary skill in the art that since the earthing tread has the higher modulus, it would also have a larger hardness.
Regarding claim 6, modified Tawara009 teaches that the boundary layer between the undertread and the cap tread is curved inward in the tire radial direction (Tawara009; Fig. 4, Ref. Num. 18) which is where the earthing tread will be located in the block making the boundary surface curved inward as it is connected to the earthing tread.
Regarding claim 10, Modified Tawara009 teaches that the earthing tread is centered in the portion of the block (De Monte, Fig. 3, Ref. Num. 14). Combining this with the fact that the width of the earthing tread is a small percentage of the total width, the width W3 would satisfy the relationship 0.20 ≤ W3/W1.
Regarding claim 12, Tawara009 teaches that the total widths of all four thickened portions of the undertread (Fig. 4, Ref. Num. Wb) is less than ½ of the total width of the tread block (Para. [0025]). That would mean that the thickened portions on one half of the tread block would be less than ½ the width of half the tread block. Due to this, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the thickened portion of the tread so that the ratio of W4/W3 is less than 0.5. This range overlaps with the claimed range which is a prima facie case of obviousness.
Regarding claim 13, Tawara009 in view of De Monte does not teach that the widths of the earthing tread follow the relationship We1 < We2.
In an analogous art, Kishizoe teaches that a width of the earthing tread is smaller at the tread surface (Kishizoe; Fig. 3, Ref. Num. W1) than it is at a contact point with the belt layer (Fig. 3, Ref. Num. W2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tawara009 and De Monte with Kishizoe in order to have the width of the earthing tread be greater on the tread surface than at the contact point with the belt layer. This modification will appropriately secure conductivity of the earthing tread from belt layer to the road surface (Kishizoe; Para. [0035]). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Altun (EP 2944479) in view of De Monte et al. (US 2013/0048167 A1), Kishizoe (US 2015/0158344 A1) and Tawara (JP 2000-016010 A) as applied to claim 1 above, and further in view of Yamakawa (US 2011/0162770 A1).
Regarding claim 14, modified Altun does not teach that the plurality of blocks contain a plurality of sipes that have a maximum depth position between the cap tread and the undertread.
In an analogous art, Yamakawa teaches a plurality of blocks (Fig. 1, Ref. Num. 5) each comprising a plurality of sipes (Fig. 1, Ref. Num. 6a, 6b) where a maximum depth position of the plurality of sipes (Fig. 5, Ref. Num. 6) is located further inward in the tire radial direction than a boundary face between the cap tread (Fig. 5, Ref. Num. 8) and the undertread (Fig. 5, Ref. Num. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified Altun with Yamakawa to add sipes that extend into the undertread layer. This modification will suppress the deformation of the undertread and prevent the formation of cracks (Yamakawa, Para. [0032]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tawara009 (JP 2003-104009 A) in view of De Monte et al. (US 2013/0048167 A1), Kishizoe (US 2015/0158344 A1) and Tawara (JP 2000-016010 A) as applied to claim 1 above, and further in view of Yamakawa (US 2011/0162770 A1).
Regarding claim 14, modified Tawara009 does not teach that the plurality of blocks contain a plurality of sipes that have a maximum depth position between the cap tread and the undertread.
In an analogous art, Yamakawa teaches a plurality of blocks (Fig. 1, Ref. Num. 5) each comprising a plurality of sipes (Fig. 1, Ref. Num. 6a, 6b) where a maximum depth position of the plurality of sipes (Fig. 5, Ref. Num. 6) is located further inward in the tire radial direction than a boundary face between the cap tread (Fig. 5, Ref. Num. 8) and the undertread (Fig. 5, Ref. Num. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified Tawara009 with Yamakawa to add sipes that extend into the undertread layer. This modification will suppress the deformation of the undertread and prevent the formation of cracks (Yamakawa, Para. [0032]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Altun (EP 2944479) in view of De Monte et al. (US 2013/0048167 A1), Kishizoe (US 2015/0158344 A1) and Tawara (JP 2000-016010 A) as applied to claim 1 above, and further in view of Furusawa (WO 2016088843 A1).
Regarding claim 15, modified Altun does not teach that the plurality of blocks comprise narrow shallow grooves extending through the earthing tread in a lateral direction.
In an analogous art, Furusawa teaches having narrow shallow grooves (Fig. 3, Ref. Num. 7) extending in a lateral direction across the width of the block.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified Altun with Furusawa in order to add narrow shallow grooves extending across the block. This modification will remove the film of water on an icy road to improve icy braking performance (Furusawa, Para. [0052]). Since the earthing tread taught by the modified Altun is located in the center of the blocks, this modification will cause the narrow shallow grooves to extend though the earthing tread.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tawara009 (JP 2003-104009 A) in view of De Monte et al. (US 2013/0048167 A1), Kishizoe (US 2015/0158344 A1) and Tawara (JP 2000-016010 A) as applied to claim 1 above, and further in view of Furusawa (WO 2016088843 A1).
Regarding claim 15, modified Tawara009 does not teach that the plurality of blocks comprise narrow shallow grooves extending through the earthing tread in a lateral direction.
In an analogous art, Furusawa teaches having narrow shallow grooves (Fig. 3, Ref. Num. 7) extending in a lateral direction across the width of the block.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified Tawara009 with Furusawa in order to add narrow shallow grooves extending across the block. This modification will remove the film of water on an icy road to improve icy braking performance (Furusawa, Para. [0052]). Since the earthing tread taught by the modified Altun is located in the center of the blocks, this modification will cause the narrow shallow grooves to extend though the earthing tread.
Allowable Subject Matter
An examiner’s amendment was proposed in an interview with Applicant’s Representative Randy Braegger on 05/26/2022 to amend the scope of claim 7 into claims 1, 16, and 17 to put the case into allowance. A voice message was received on 05/30/2022 from Randy Braegger declining the examiner’s amendment.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Altun (EP 2944479) and Tawara009 (JP 2003-104009 A).
Both Altun and Tawara009 in combination with De Monte (US 2013/0048167), Kishizoe (US 2015/0158344), and Tawara (JP 2000-016010) teach the limitations of claim 1; however, neither teach the limitations of claim 7. Altun doesn’t explicitly teach the maximum height of the undertread relative to the groove depth; however, figure 1 clearly shows that the maximum height of the undertread is more than 50% of the height of the main groove from the groove bottom. Similarly, Tawara009 teaches that the maximum height of the undertread is more than half of the height of the main groove (Fig. 4, Ref. Num. H, Y). It is the examiner’s opinion that without the improper use of hindsight or destroying the references for their intended use, it would not have been obvious to combine prior art references in the manner required by the instant claims such that a point on an outer circumferential surface of the undertread where a gauge of the undertread is at a maximum value, in a region between the earthing tread and the edge portion of the blocks, is defined as a point P1, and a distance H1 in a groove depth direction of the plurality of main grooves from a maximum depth position of the plurality of main grooves to the point P1 and a maximum groove depth HO of the plurality of main grooves have a relationship H1/HO < 0.50, as required by claim 7.
Response to Arguments
Applicant's arguments filed 02/22/2022 in regards to the 35 USC 103 rejection of claim 1 of Altun in view of De Monte, Kishizoe, and Tawara have been fully considered but they are not persuasive. 
In response to applicant's argument that since Kishizoe is required for the combination and already teaches the earthing tread, there would be no reason to look towards De Monte, the fact that the applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Even though the applicant has identified another obvious combination of references, that does not make the combination of Altun, De Monte, Kishizoe, and Tawara non-obvious.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749